Citation Nr: 1028701	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1978 to September 1980.  This matter is before the Board 
of Veterans Appeals (Board) on appeal from a November 2002 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2004 a hearing was held before 
a Decision Review Officer; a transcript of the hearing is 
associated with the Veteran's claims file.  The case was 
previously before the Board in December 2005, September 2007 and 
November 2008 when it was remanded for further development.

The appeal is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.


REMAND

Because this matter was prematurely returned to the Board 
following the November 2008 Remand (and not all action sought was 
completed) it must again be remanded.  Specifically, the prior 
Board remands noted that in hearing testimony the Veteran had 
alluded to pertinent (and likely critical) evidence that was 
outstanding; consequently, the Board sought development for such 
evidence.  The Veteran did not reply to requests for identifying 
information (and releases)(the initial notice letter was returned 
undelivered).  Because pertinent evidence was not associated with 
the record, the Board again sought the development previously 
requested (with notice to the Veteran of the consequences of a 
failure to cooperate).  The November 2008 remand instructed the 
RO send the Veteran a letter once again asking him to identify 
the providers in question and to provide releases for their 
records.  The Veteran was also to be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  (The RO was to also 
arrange for any further development indicated by the Veteran's 
response.)  

By a January 2010 letter to the Veteran [A U.S. Postmaster has 
certified that the letter was delivered.] the AMC implemented [in 
part, as the letter did not advise the Veteran of 38 C.F.R. 
§ 3.158(a)(as instructed)] the Board's remand instructions.  The 
Veteran was advised he had up to one year to respond.  On 
March 24, 2010 the AMC issued a supplemental statement of the 
case (SSOC) in the matter, with an expedited processing (with 
reserved right to submit evidence later] form attached.  
(Notably, the Veteran did not sign and return this form.)  And in 
April 2010 the case was recertified to the Board.  

The Board invites the AMC's attention to its January 25, 2010 
letter, specifically to the language advising the Veteran that he 
has a year to respond.  The one year period has not yet expired.  
Significantly, the Board's remand had noted that the record was 
incomplete, and that the evidence sought was considered critical.  
[Furthermore, AMC is advised (in case it is unaware) that the 
U.S. Court of Appeals for Veteran's Claims (Court) has routinely 
found (by endorsement of Joint Motions by the Parties to the 
effect) that readjudication of a claim prior to the expiration of 
a time period afforded for response is a due process violation 
(that invalidates any application of 38 C.F.R. § 3.158(a)).]  AMC 
is reminded that compliance with the Board's remand instructions 
is not discretionary, but is mandated as a matter of law.  See 
Stegall v. West, 11 Vet. App, 268 (1998).

Accordingly, the Board finds it necessary to once again remand 
this case to address the due process considerations noted above.  
The case is REMANDED for the following:

1.	The AMC should send the Veteran a letter 
notifying him that he has until January 
25, 2011 to respond to the January 25, 
2010 letter requesting authorizations for 
release for all records identified in that 
letter.  Inform the Veteran that if he 
does not respond his claim will be 
processed under the provisions of 
38 C.F.R. § 3.158(a).  The letter must 
include a copy of 38 C.F.R. § 3.158(a).

2.	If the Veteran responds to the January 
2010 letter with release forms for the 
identified records, the AMC (or RO) should 
proceed with all necessary development, 
including securing the identified records 
and obtaining an examination or medical 
opinion, if deemed necessary.

3.	The RO should then (after January 25, 2011 
if the Veteran does not respond to the 
January 2010 letter request before that 
date (in which case the readjudication 
must take into account the provisions of 
38 C.F.R. § 3.158(a))) readjudicate the 
claim.  If it remains denied, the AMC 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

